Case 2:19-cv-02778-JMA-AYS Document 1 Filed 05/10/19 Page 1 of 5 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK
                           CIVIL DIVISION

CESAR ALEMAN, on behalf of
himself and all other similarly situated,

                     Plaintiffs,

v.                                           Case No. _____________
                                             INDEX NO. 624657/2018

GC SERVICES LIMITED
PARTNERSHIP,

                     Defendant.

                             NOTICE OF REMOVAL

      Defendant GC Services Limited Partnership (“GC Services”), by its

undersigned counsel, Emily Kirsch, hereby provides notice pursuant to 28 U.S.C. §§

1441(a) and 1446 of the removal of the above-captioned case from the Supreme

Court of the State of New York, Suffolk County, to the United States District Court

for the Eastern District of New York. As grounds for removal, GC Services states

as follows:

                                    Background

      1.      On December 14, 2018, Plaintiff Cesar Aleman (“Plaintiff”) filed a

Summons with Notice in the Supreme Court of the State of New York, Suffolk

County. No Complaint was filed at this time.       A true and correct copy of the

Summons with Notice is attached as Exhibit A.
Case 2:19-cv-02778-JMA-AYS Document 1 Filed 05/10/19 Page 2 of 5 PageID #: 2




      2.     No further action took place until April 12, 2019, when Plaintiff served

the Summons with Notice on the Secretary of State. A true and correct copy of the

Secretary of State letter is attached as Exhibit B.

      3.     Plaintiff's Summons with Notice alleges violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and, under 28 U.S.C.

§ 1441(a), is removable to this Court.

      4.     Defendant GC Services was served with the Summons with Notice by

the Secretary of State on April 29, 2019.

      5.     As of the date of the filing of this Notice of Removal, GC Services has

not been served with the Complaint nor has the Complaint been filed in state court.


                           Federal Question Jurisdiction

      6.     This Court has original jurisdiction under 28 U.S.C. § 1331 as Plaintiff

alleges violations of a claim or right arising under the laws of the United States.

      7.     Specifically, Plaintiff's Summons with Notice alleges violations of the

FDCPA, 15 U.S.C. § 1692 et seq.

      8.     Therefore, this action is subject to removal pursuant to 28 U.S.C. §§

1331 and 1441(a) at the request of GC Services, because Plaintiff's claims arise

under the laws of the United States.




                                            2
Case 2:19-cv-02778-JMA-AYS Document 1 Filed 05/10/19 Page 3 of 5 PageID #: 3




                                        Venue

      9.     Under 28 U.S.C. § 1441(a), the United States District Court for the

Eastern District of New York is the proper venue for removal because this suit is

pending in the Supreme Court of the State of New York, Suffolk County, which lies

within the Eastern District of New York.

                               Procedural Compliance

      10.    Removal of this action is timely. 28 U.S.C. § 1446(b) provides, “[t]he

notice of removal of a civil action or proceeding shall be filed within thirty days after

the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is

based[.]” This Notice of Removal is being filed with the United States District Court

for the Eastern District of New York within thirty (30) days after GC Services was

served with the Summons with Notice, via the Secretary of State on April 12, 2019.

      11.    GC Services attaches to this Notice of Removal as Exhibit A, and

incorporates by reference, a copy of Plaintiff's Summons with Notice.               The

Summons with Notice is the only “process, pleadings or orders” obtained by GC

Services in this action. 28 U.S.C. § 1446(a).

      12.    GC Services is serving contemporaneously with this filing a copy of

this Notice of Removal upon Plaintiff. GC Services will also file with the Clerk for



                                           3
Case 2:19-cv-02778-JMA-AYS Document 1 Filed 05/10/19 Page 4 of 5 PageID #: 4




the Supreme Court of the State of New York, Suffolk County, a Notice of Filing of

Notice of Removal, as required by 28 U.S.C. § 1446(d).

      13.    By filing a Notice of Removal in this matter, GC Services does not

waive its right to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue. No admission of fact, law, or liability is intended by this

Notice, and GC Services specifically reserves the right to assert any defenses and/or

objections to which they may be entitled.

      14.    Based upon the foregoing, this Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, and this action is properly removed to this Court.

      WHEREFORE, GC Services Limited Partnership hereby gives notice that the

above-captioned action, currently pending in the Supreme Court of the State of New

York, Suffolk County, is hereby removed to this Court. GC Services Limited

Partnership requests this Court order Plaintiff to replead, asserting specific causes of

action, or in the alternative, to file his Complaint with this Court on or before May

17, 2019.




                                            4
Case 2:19-cv-02778-JMA-AYS Document 1 Filed 05/10/19 Page 5 of 5 PageID #: 5




      Dated this 10th day of May, 2019.

                                              Respectfully submitted,

                                           s/ Emily Kirsch
                                          Emily Kirsch
                                          KIRSCH & NIEHAUS
                                          150 East 58th Street, 22nd Floor
                                          New York, NY 10155
                                          Office: (212) 832-0170
                                          Main: (917) 744-2888
                                          Email: emily.kirsch@kirschniehaus.com

                                              ATTORNEYS FOR DEFENDANT,
                                              GC SERVICES LIMITED
                                              PARTNERSHIP


                         CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, a true and correct copy of the foregoing
Notice of Removal was delivered via electronic filing on all counsel of record, and/or
via first-class mail, postage prepaid, upon the following:

      Mitchell L. Pashkin, Esq. (MLP-9016)
      775 Park Avenue, Suite 255
      Huntington, NY 11743
      Telephone: (613) 335-1107
      Email: mpash@verizon.net

      ATTORNEY FOR PLAINTIFF


                                                     s/ Emily Kirsch




                                          5
